DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action responds to the amendment and argument filed on March 03, 2021 in response to the Office Action mailed on December 10, 2020.
Claims 1, 9, 13 and 17-18 are currently amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 2011/0251892), in view of Tebbe (US 2015/0006386).
With respect to claims 1, 13 and 18 Laracey discloses a method, server and non-transitory computer readable medium for facilitating secure transactions (abstract), comprising: 

authenticating the authorization request according to a predetermined data integrity check method, storing the user identifier, the first financial account information and the security code in the memory of the server and sending a first transaction approval to the client device (abstract and paragraphs [0016] – [0019]); 
facilitating a secure transaction between the client device and a point-of-sale (POS) machine, by: receiving, from the POS machine, a transaction request that includes the user identifier, the security code, a merchant identifier associated with a merchant who uses the POS machine, and order information associated with a purchase order, wherein the POS machine obtains from the client device an encrypted graphic code that is associated with the user identifier and the security code (abstract and paragraphs [0016] – [0019]); and 
in accordance with the first transaction approval: (1) retrieving the first financial account information from the memory according to the user identifier and the security code, (2) retrieving second financial account information from the memory according to the merchant identifier, wherein the second financial account information is associated with a second financial account owned by the merchant, (3) performing a transaction operation associated with the order 
Laracey disclose all of the limitations above but does not explicitly disclose the feature of sending transaction approvals to the user and the POS machine and performing the transaction offline. 
Tebbe teaches the feature of sending transaction approvals to the user and the POS machine and performing the transaction offline (see for example abstract and claims 1-6).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Laracey to send transaction approvals to the user and the POS machine and to perform the transaction offline, as taught by Tebbe in order to facilitate the secure transaction.
With respect to claims 2 and 14 Laracey further disclose the feature, wherein the encrypted graphic code includes a two-dimensional bar code, and the client device is configured to encode the user identifier and the security code to the two-dimensional bar code after receiving the first transaction approval, and wherein the POS machine obtains the user identifier and the security code from the client device by scanning the two-dimensional bar code (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claim 3 Laracey further disclose the feature, wherein the server receives the user identifier and the security code in a format of the two-dimensional bar code, and decodes the two-dimensional bar code to obtain the user identifier and the security code associated with the client device (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claims 4 and 15 Tebbe further disclose the feature, wherein the POS machine receives the second transaction approval, and authorizes an agent of the merchant to 
With respect to claim 5 Tebbe further disclose the feature, wherein the POS machine is configured to provide virtual goods to the user of the client device (paragraph [0017]). 
With respect to claims 8 and 16 Laracey further disclose the feature, wherein the security code includes at least part of the user identifier and part of a device identifier associated with the client device (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claims 9 and 17 Laracey further disclose the feature, wherein the authorization request further includes an integrity check data item, and the integrity check data item is generated by the client device from the user identifier, the first financial account information and the security code according to the predetermined data integrity check method (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claim 10 Laracey further disclose the feature, wherein each of the first and second financial account information includes at least one of an account number, an account holder's name, a financial entity name and an account authorization code (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claims 11 and 19 Laracey further disclose the feature, wherein each of the first or second financial account is a bank account or a credit card account, and the server enables payment for the purchase order by requesting a monetary transfer from the first financial account of the user to the second financial account of the merchant (figures 8A – 8 E and paragraphs [0016] – [0019]). 
With respect to claims 12 and 20 Laracey further disclose the feature, wherein the order information includes types, quantities, and prices of goods that are included in the purchase order . 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laracey and Tebbe as applied to claim 1 above, and further in view of  Kurian et al. (US 9,613,355, hereinafter Kurian).
The combination of Laracey and Tebbe teaches all of the limitations above but silent regarding transmitting the authorization and approval in an encrypted format. 
However, Kurian teaches the feature of transmitting the authorization and approval in an encrypted format (abstract).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Laracey and Tebbe to transmit the authorization and approval in an encrypted format, as taught by Kurian in order to secure the data transmission of the transaction.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. With respect to applicant’s argument regarding the amended feature examiner notes that paragraphs [0016] – [0019] of Laracey reference teaches the feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687